Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Applicant’s amendment/arguments with respect to pending claims 1-20 filed on April 05, 2022 have been fully considered but some of the arguments are rendered moot in view of new ground(s) of rejection necessitated by the amendment of the claims. Examiner’s response to the arguments that are not rendered moot follows below. 

Claim Interpretation under  35 USC § 112(f)
Summary of Arguments:
Applicant argues that the terms “ ‘an illumination sensor,’ ‘a communicator,’ ‘a controller,’ and ‘a warner’ should not be interpreted under 35 U.S.C. § 112(f).’ ”
Examiner’s Response:
Examiner respectfully disagrees.
Examiners will apply 35 U.S.C. 112(f)  to a claim limitation if it meets the following 3-prong analysis:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

With respect to the first prong of this analysis, a claim element that does not include the term "means" or "step" triggers a rebuttable presumption that 35 U.S.C. 112(f)  does not apply. When the claim limitation does not use the term "means," examiners should determine whether the presumption that 35 U.S.C. 112(f)  does not apply is overcome. The presumption may be overcome if the claim limitation uses a generic placeholder (a term that is simply a substitute for the term "means")…The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure." Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349, 115 USPQ2d 1105, 1111 (Fed. Cir. 2015). MPEP 2181.
In this case, the terms  “a communicator,” “a controller,” and “a warner” cannot be understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure. The terms are used as a substitute for "means" and serve as  generic placeholders.  Furthermore, the generic placeholders are modified by functional language are linked by the transition word "configured to", and are not modified by sufficient structure, material, or acts for performing the claimed function. Therefore, the claim limitations that use the terms  “a communicator,” “a controller,” and “a warner” should be interpreted under  35 U.S.C. 112(f). It should also be noted that the limitation that uses a term “an illumination sensor” was not interpreted under  35 U.S.C. 112(f) in the Office Action mailed on January 05, 2022.    
Claim Rejections - 35 USC § 112
Summary of Arguments:
Applicant requests the withdrawal of the rejection claims 1-3, 5-9, 12, 13, 15-18 under 35 USC § 112(b). 
Examiner’s Response:
In view of the amendment of claims 1-3, 5-9, 12, 13, 15-18, the previous rejection under 35 USC § 112(b) is withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata (US 20200320309 A1) in view of Luchner et al. (Pub. No. US 2019/0071055 A1). 

Regarding claim 1, Nagata discloses a vehicle comprising: an illumination sensor configured to detect an illuminance around a vehicle (¶0068: The one or more other sensors 136 may be a light sensor that measures the amount of light at the current location and/or a temperature sensor that measures the ambient temperature surrounding the outside of the vehicle 102); a communicator configured  receive user information provided from a user terminal and position information of the vehicle (¶0066: the detection system 100 may interact and receive the current location of the vehicle 102 via a GPS device coupled to the vehicle 102,  such as by using the location services of a smartphone); and a controller configured to determine whether the vehicle is positioned in a security vulnerable area based on the position information and the illuminance (¶0068: The one or more other sensors 136 may be a light sensor that measures the amount of light at the current location . The amount of light and/or the weather outside may affect the likelihood of an unusual activity resulting in a malicious act…the detection system 100 provides the current location of the vehicle 102 to an external database 104 and obtains environmental factors, such as crime statistics for the location and/or local weather information to use in generation of the baseline or baseline model).
Nagata does not explicitly disclose to determine a location of a user's approach to the vehicle in the security vulnerable area, and to control a locking device to unlock a door closest to the user when the user information is registered information.
However, Luchner discloses to determine a location of a user's approach to the vehicle in the security vulnerable area, and to control a locking device to unlock a door closest to the user when the user information is registered information (¶0026: user ID devices 107-C and 107-D can be located on pillar B (102) in between doors on both sides of automobile 110 to identify and recognize users approaching the right or left side of automobile 110…if the user identified and recognized by user ID devices 107-B, 107-C or 107-D as a valid user, automobile 110 can automatically unlock the doors for the user …).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Nagata by utilizing determining a location of a user's approach to the vehicle in the security vulnerable area, and to control a locking device to unlock a door closest to the user when the user information is registered information , as taught by Luchner for  allowing or denying a user access to the automobile based on authenticating the user to determine if the user is a valid user (Luchner: abstract).
Regarding claim 2, Nagata in view of Luchner discloses the vehicle of claim 1. Luchner further discloses wherein the controller determines an approach position of a user and controls the locking device to unlock the door of the vehicle based on a result of the determination of the approach position of the user (¶0026: user ID devices 107-C and 107-D can be located on pillar B (102) in between doors on both sides of automobile 110 to identify and recognize users approaching the right or left side of automobile 110…if the user identified and recognized by user ID devices 107-B, 107-C or 107-D as a valid user, automobile 110 can automatically unlock the doors for the user …). The motivation statement set forth above with respect to claim 1 applies here. 

Regarding claim 3, Nagata in view of Luchner discloses the vehicle of claim 2. Luchner further discloses wherein the controller determines the approach position of the user (¶0026: user ID devices 107-C and 107-D can be located on pillar B (102) in between doors on both sides of automobile 110 to identify and recognize users approaching the right or left side of automobile 110…if the user identified and recognized by user ID devices 107-B, 107-C or 107-D as a valid user, automobile 110 can automatically unlock the doors for the user …)  and determines an existence of an invader based on a result of the determination of the approach position of the user (¶0026: For one example, only valid users identified a valid driver can have access to driving controls to drive automobile 110. ¶¶0035, 0068:  the user is authenticated based on the received 2D or 3D facial features as a valid user. ..If no match exits, the use can be determined to be an invalid user). The motivation statement set forth above with respect to claim 2 applies here. 
Regarding claims 11-13, claims 11-13 are methods claim and recites the limitation analogous to claims 1-3. Thus, claims 11-13 are rejected due to similar reasons set forth above with respect to claims 1-3.
Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata (US 20200320309 A1) in view of Luchner et al. (Pub. No. US 2019/0071055 A1) as applied to claim 1, and further in view of  Kanematsu (Pub. No. US 2019/0010735 A1). 

Regarding claim 4, Nagata in view of Luchner does not teach wherein the controller controls the locking device to unlock the door of the vehicle based on the number of times that a door handle of the vehicle is pulled.
However, Kanematsu discloses  wherein the controller controls the locking device to unlock the door of the vehicle based on the number of times that a door handle of the vehicle is pulled (¶0014, 0049: The one or more processors are configured to count a number of times an inside door handle of the door has been operated. The one or more processors are configured to forcibly switch the door to the unlock state…).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Nagata in view of Luchner by utilizing  the controller controls the locking device to unlock the door of the vehicle based on the number of times that a door handle of the vehicle is pulled, as taught by Kanematsu, to ensures safety when the occupant gets out of the vehicle while allowing the occupant to get out of the vehicle smoothly and quickly (Kanematsu: ¶0024). 
Regarding claim 14, claim 14 is a method claim and recites the limitation analogous to claim 4. Thus, claim 14 is rejected due to similar reasons set forth above with respect to claim 4. 
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata (US 20200320309 A1) in view of Luchner et al. (Pub. No. US 2019/0071055 A1) as applied to claim 1, and further in view of Greenberg et al. (Pub. No. US 2019/0077372 A1).
Regarding claim 5, Nagata in view of Luchner does not disclose wherein the controller determines whether a door handle of the vehicle is pulled and controls the locking device to unlock the door of the vehicle after a preset period of time has elapsed based on a result of the determination of whether the door handle of the vehicle is pulled.
However, Greenberg discloses wherein the controller determines whether a door handle of the vehicle is pulled and controls the locking device to unlock the door of the vehicle after a preset period of time has elapsed based on a result of the determination of whether the door handle of the vehicle is pulled (¶0038:the identification controller 114 unlocks the door 110 without personalizing setting(s) upon detecting that the user 104 has pulled on the handle 204 for a predetermined period of time (e.g., 2 seconds)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Nagata by utilizing wherein the controller determines whether a door handle of the vehicle is pulled and controls the locking device to unlock the door of the vehicle after a preset period of time has elapsed based on a result of the determination of whether the door handle of the vehicle is pulled, as taught by Greenberg, to enable a user enter the vehicle based on determining whether a user is an authorized user of the vehicle (Greenberg: ¶0038). 
Regarding claim 15, claim 15 is a method claim and recites the limitation analogous to claim 5. Thus, claim 15 is rejected due to similar reasons set forth above with respect to claim 5. 
Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata (US 20200320309 A1) in view of Luchner et al. (Pub. No. US 2019/0071055 A1) as applied to claim 1, and further in view of Espinosa (Patent No. US 9,747,795 B1).

Regarding claim 6, Nagata in view of Luchner discloses the vehicle of claim 1. Additionally, Nagata discloses a warner configured to generate a warning to surroundings (¶0017: the detection system may alert the surrounding area in an attempt to prevent the malicious activity ).
Nagata in view of Luchner does not disclose wherein the controller determines whether a user is exposed to a danger and controls the warner to generate the warning to the surroundings of the vehicle based on a result of the determination of whether the user is exposed to the danger.
However, Espinosa disclose wherein the controller determines whether a user is exposed to a danger and controls the warner to generate the warning to the surroundings of the vehicle based on a result of the determination of whether the user is exposed to the danger (col. 5, lines 37-41: the alarm unit 126 may warn the user(s) inside the vehicle 100 about the potential ambush situation. In one embodiment, the alarm unit 126 may include a buzzer (not shown) mounted inside the vehicle 100 that generates a loud sound in order to warn the user(s).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Nagata in view of Luchner by utilizing wherein the controller determines whether a user is exposed to a danger and controls the warner to generate the warning to the surroundings of the vehicle based on a result of the determination of whether the user is exposed to the danger, as taught by Espinosa, for providing an alert system which can detect any potential ambusher in the vicinity of a vehicle (Espinosa: col. 2, lines 11-13).
Regarding claim 16, claim 16 is a method claim and recites the limitation analogous to claim 6. Thus, claim 16 is rejected due to similar reasons set forth above with respect to claim 6. 

Claims 7-9 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata (US 20200320309 A1) in view of Luchner et al. (Pub. No. US 2019/0071055 A1) as applied to claim 6, and further in view of Lee et al. (Pub. No. US 2019/0037034 A1). 
Regarding claim 7, Nagata in view of Luchner does not disclose wherein the controller determines whether a distance between the user terminal and the vehicle is greater than or equal to a preset distance and generates a warning based on a result of the determination of whether the distance between the user terminal and the vehicle is greater than or equal to the preset distance.
However, Lee discloses wherein the controller determines whether a distance between the user terminal and the vehicle is greater than or equal to a preset distance (Figs. 5-6, ¶¶0162-0163: when the mobile terminal 100 receives a request signal associated with the vehicle while being farther away than a predetermined distance (a distance capable of receiving a low-frequency signal (a PKE signal, a request signal associated with the vehicle) sent from the vehicle, for example, 1.5 m), the controller 180 can determine that it is a relay attack using the amplifier 400…)  and generates a warning based on a result of the determination of whether the distance between the user terminal and the vehicle is greater than or equal to the preset distance (¶0163: the controller 180 can display notification information 500 indicating that there is a theft attempt (relay attack attempt) of the vehicle 300).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Nagata in view of Luchner by utilizing wherein the controller determines whether a distance between the user terminal and the vehicle is greater than or equal to a preset distance and generates a warning based on a result of the determination of whether the distance between the user terminal and the vehicle is greater than or equal to the preset distance, as taught by Lee, to prevent a theft of the vehicle (Lee:¶0181).
Regarding claim 8, Nagata in view of Luchner discloses the vehicle of claim1. Nagata further discloses wherein the communicator transmits a rescue signal to outside the vehicle (¶0064: The detection system 100 may alert and notify a third-party, such as the owner of the vehicle 102, the police or a security service provider when the unusual object or action is detected). 
	Nagata in view of Luchner does not disclose wherein the controller determines whether the user terminal approaches a range within a preset distance from the vehicle within a preset time and controls the communicator to transmit the rescue signal based on a result of the determination of whether the user terminal approaches the range within the preset distance from the vehicle within the preset time.
However, Lee discloses wherein the controller determines whether the user terminal approaches a range within a preset distance from the vehicle (Fig. 18, ¶0257: the mobile terminal according to an embodiment of the present disclosure can measure a distance between the mobile terminal and the vehicle. ¶0261: as illustrated in FIG. 18(b), determine whether or not the mobile terminal approaches the vehicle based on a location change of the mobile terminal … as illustrated in FIG. 18(c), when it is sensed that the mobile terminal has entered the first region 210 subsequent to approaching the vehicle…)  within a preset time  (¶0257: when a request signal associated with the vehicle is received at a time other than the time zone that uses the vehicle (or in a time zone that performs other tasks) and controls the communicator to transmit the rescue signal based on a result of the determination of whether the user terminal approaches the range within the preset distance from the vehicle within the preset time (¶0257: the controller 180 can output notification information 500 indicating that there is an attempted theft of the vehicle through the output unit 150 or transmit a control command for controlling the vehicle 300 to output an alarm to the vehicle 300 through the communication unit 110). The motivation statement set forth above with respect to claim 7 applies here.
                  Regarding claim 9, Nagata in view of Luchner and Lee teaches the vehicle of claim 8. Nagata further discloses an imager configured to capture an image of the surrounding environment, wherein the controller controls the imager to capture the image of the surrounding environment based on whether the rescue signal is transmitted (¶¶0058-0064: When the detection system 100 detects the unusual object and/or action using one or more external cameras 116a, the detection system 100 may activate the one or more internal cameras 116b... the detection system 100 may provide the external image data to the police or other third-party to identify the object. In response, the detection system 100 may receive an indication from the police or third-party that confirms or identifies the object as unusual). 

Regarding claims 17-19, claims 17-19 are methods claim and recites the limitation analogous to claims 7-9. Thus, claims 17-19 are rejected due to similar reasons set forth above with respect to claims 7-9.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata (US 20200320309 A1) in view of Luchner et al. (Pub. No. US 2019/0071055 A1) as applied to claim 1, and further in view of  Morgan et al. (Pub. No. US 2013/0238366 A1). 
Regarding claim 10, Nagata in view of Luchner does not explicitly disclose wherein the controller learns a traveling pattern, forms data from the security vulnerable area based on a result of the learning, and determines whether the vehicle is positioned in the security vulnerable area based on the data.
However, Morgan discloses wherein the controller learns a traveling pattern, forms data from the security vulnerable area based on a result of the learning, and determines whether the vehicle is positioned in the security vulnerable area based on the data (¶0028: the onboard device, monitoring the location of the vehicle, collects data related to how much time a vehicle has spent in the geo-fenced area…data indicative of a vehicle traveling into a high crime geo-fenced area once a month will impact the policy differently than if the vehicle parks within the high crime geo-fenced area daily).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Nagata in view of Luchner by utilizing wherein the controller learns a traveling pattern, forms data from the security vulnerable area based on a result of the learning, and determines whether the vehicle is positioned in the security vulnerable area based on the data, as taught by Morgan, for determining whether the vehicle is located within a high crime area (Morgan: ¶0027). 

Regarding claim 20, claim 20 is a method claim and recites the limitation analogous to claim 10. Thus, claim 20 is rejected due to similar reasons set forth above with respect to claim 10. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/            Primary Examiner, Art Unit 2488